Citation Nr: 9902370	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-06 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a psychosis, under 
the provisions of 38 U.S.C.A. § 1702, for medical care 
purposes.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1972 to April 1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO, which denied a claim of service connection for an 
acquired psychiatric disability (claimed as bipolar disorder 
and characterized at the RO as major depression without 
psychosis), as well as denied service connection for a 
psychosis, under the provisions of 38 U.S.C.A. § 1702, for 
medical care purposes.  The veteran perfected an appeal of 
both issues.  

The veterans sworn testimony was obtained at a personal 
hearing at the RO in May 1996.  However, his testimony was 
limited to a claim of entitlement to nonservice-connected 
pension benefits, per the agreement of the parties.  In June 
1996, the hearing officer granted service connection for 
pension benefits. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he currently has bipolar disorder 
that is due to service.  He also requests the application of 
a presumption of service connection for a psychosis for the 
purpose of establishing eligibility for VA treatment under 
the provisions of 38 U.S.C.A. § 1702.  More specific 
contentions of the veteran are not of record.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claims for service 
connection for an acquired psychiatric disorder, for 
compensation purposes, and for service connection for a 
psychosis, under the provisions of 38 U.S.C.A. § 1702, for 
medical care purposes, are not well grounded.


FINDINGS OF FACT

1.  The RO has obtained all available, relevant evidence 
necessary to render an equitable determination with respect 
to each of the issues considered on appeal.  

2.  The appellant is a Vietnam Era veteran who was separated 
from active service in April 1973.  

3.  No complaint, treatment, or diagnosis of a psychiatric 
disorder is shown at any time during service, including on 
examination at entry into, and at separation from, active 
service.  

4.  The veteran received a diagnosis of schizophrenic 
reaction, chronic undifferentiated type, a psychosis, in July 
1974, more than one, but less than two, years after his 
separation from service.

5.  Current psychiatric diagnoses are alcohol dependence, 
bipolar disorder (and, on private examination, major 
depression without psychotic features); however, there is no 
current diagnosis of a psychosis.

6.  There is no competent medical evidence of a nexus between 
any current psychiatric disorder and the veterans active 
military service.  





CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder, for compensation purposes, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a psychosis, under 
the provisions of 38 U.S.C.A. § 1702, for medical care 
purposes, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A private hospital treatment summary for hospitalization from 
September 1970 to December 1970 shows care for reports of 
taking pills at school, prior to the veterans entry into 
service in June 1972.  The patient was noted to have been 
brought into the Emergency Room where he expressed thoughts 
of killing himself.  During the course of his hospitalization 
the veteran related well with staff.  Anxiety and depressive 
trends were noted with regard to several private topics not 
necessary to the immediate appeal.  In pertinent part, 
psychological testing indicated a primitive, unsocialized 
personality disorder with schizoid, paranoid and antisocial 
features, together with a high drug-addictive and psychotic 
potential.  The diagnosis was that of a behavior disorder 
of adolescence, withdrawal trauma, depression with propensity 
for drug abuse.  

Service medical records for the veterans active duty, from 
June 1972 to April 1973, show no diagnosis, treatment, or 
complaint pertaining to a psychiatric disorder.  
Specifically, an April 1972 report of medical history, taken 
at the veterans entry into active duty, shows no complaint 
of depression or excessive worry and no nervous trouble of 
any sort.  No psychiatric abnormality was noted on the report 
of the veterans entrance examination, the veterans service 
medical reveal no indicia of a psychiatric disorder, and the 
April 1973 separation examination report and associated 
medical history include no diagnosis or complaints of 
psychiatric impairment.  The veteran was honorably discharged 
in April 1973.  

In July 1974, the veteran was hospitalized for schizophrenia 
reaction, chronic undifferentiated type; the report includes 
a notation of a recent history of periods of depression and 
nervousness since the previous fall (presumably the fall of 
1973) associated with concerns over money for college.  
Occasional suicidal thoughts also were noted, along with 
excessive drinking, which reportedly had been discontinued.  
Psychological testing confirmed the clinical diagnosis of 
schizophrenia.  The clinical history noted a prior 
hospitalization in 1970.  The discharge diagnosis was 
schizophrenic reaction, chronic undifferentiated type.  

Discharge summaries for the veterans hospitalizations at St. 
Francis Hospital in July 1980, and April and May 1981, 
reflect diagnoses of alcohol intoxication and addiction.  

A July 1993 report from the Pennsylvania Bureau of Disability 
Determination reflects diagnoses of alcohol and cocaine 
dependency, and bipolar disorder, mixed.  

A discharge summary for a November 1994 hospitalization, 
apparently at Charter at Cove Forge, relects both provisional 
and final diagnoses of alcohol and cocaine dependency, and 
depression.

A December 1994 disability award letter from the Social 
Security Administration (SSA) reflects a determination that 
the veteran was disabled from July 1990 due to bipolar 
disorder and alcohol and drug dependency.

A July 1995 report from Irene Stacy Community Mental Health 
Center reflects a diagnosis of major depression without 
psychotic features.

On VA examination for mental disorders in July 1995, the 
veteran gave a history of being discharged from service for 
dereliction of duty, which he related to his alcohol and drug 
abuse.  The veteran explained that he abused drugs and 
alcohol in service, that he had a number of unauthorized 
absences due to his addictions, and that he was discharged on 
a mutual authorized program.  The veteran also reported 
several extreme hardships since his separation from service, 
with current complaints of depression, mood swings, and 
substance abuse.  The diagnoses were bipolar disorder and 
mixed substance dependence, including alcohol, cocaine and 
marijuana.  The examiner diagnosed severe bipolar disorder, 
compounded by substance abuse.  He opined that these 
conditions appear to have had their etiology at a similar 
point in time pointing towards a dual diagnosis, and that 
much of the veterans substance abuse appeared to be related 
to an attempt to self-medicate some of his severe symptoms.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  

A presumption of service connection (for compensation 
purposes) arises where a veteran who served for 90 days or 
more during a period of war (or during peacetime after 
December 31, 1946) develops a chronic disorder, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from such service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  For VA medical care purposes, a 
presumption of service connection arises for a veteran of 
World War II, the Korean conflict, the Vietnam era or the 
Persian Gulf War who develops an active psychosis (1) within 
two years after discharge or release from active military, 
naval or air service, and for a Vietnam veteran (2) before 
May 8, 1977.  38 U.S.C.A. § 1702.  Presumptions for purposes 
of service connection are rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113. 

The initial question that must be answered with respect to 
any claim for benefits is whether the veteran has presented a 
well-grounded claim.  In this regard, the veteran has the 
burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
competent evidence of:  (1) a current disability (generally, 
a medical diagnosis); (2) an in-service injury or disease 
(lay or medical evidence, as appropriate); and (3) a nexus 
between the current disability and the in-service injury or 
disease (generally, medical evidence or opinion).  Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The record reflects that the veterans current psychiatric 
diagnoses are alcohol dependence, bipolar disorder (and, on 
private examination, major depression without psychotic 
features). With respect to the claim for service connection 
for an acquired psychiatric disorder for compensation 
purposes, the Board notes that the record does not reflect, 
and the veteran does not contend, that he is entitled to 
service connection for drug/alcohol abuse, shown both before 
and since (but, not in) service.  Rather, he specifically 
asserts that his current bipolar disorder was incurred in 
service.  As noted above, however, the evidence reflects no 
diagnosis, complaint, or treatment for any psychiatric 
disorder in service.  Moreover, there is no evidence that the 
veteran had a psychosis to a compensable degree within the 
first post service year.  Further, there is otherwise no 
competent evidence of a nexus between any currently diagnosed 
psychiatric disorder, to include bipolar disorder, and 
service.  In the absence of competent (i.e., medical) 
evidence of a nexus between a currently diagnosed and 
service, the claim for service connection for an acquired 
psychiatric disorder (for compensation purposes), is not 
plausible.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Additionally, the Board finds that the veterans claim for 
service connection for medical care of a psychosis under the 
provisions of 38 U.S.C.A. § 1702 is likewise not well 
grounded.  The Board acknowledges that the evidence reflects 
a diagnosis of and treatment for a schizoaffective reaction 
with the 2-year presumptive period set forth in the statute.  
Significantly, however, the record contains no medical 
evidence of a current psychosis.  The American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders classifies bipolar disorder as a mood disorder.  
See 38 C.F.R. § 4.125.  Moreover, even accepting the 
diagnosis of major depression rendered privately (but not 
diagnosed on recent VA examination), the examiner 
specifically indicated that such condition was without 
psychotic features.  Hence, there is condition upon which to 
predicate a grant of service connection for medical care 
purposes pursuant to section 1702.  In the absence of 
competent medical evidence of the currently claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 

The Board does not doubt the sincerity of the veterans 
belief that he currently has a psychiatric disorder that is 
the result of service.  However, as a layperson without the 
appropriate medical expertise or training, he is not 
competent to render a diagnosis or offer a medical opinion 
respecting etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As noted above, where, as here, the 
determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required; lay evidence, alone, will not suffice.  Epps, 126 
F.3d at 1468; see Grottveit v. Brown, 5 Vet. App. at 91, 93 
(1993).  Evidence and not merely allegations must support a 
well-grounded claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The veteran has not provided the necessary 
medical evidence to support his claim of service connection.  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of 
well-grounded claims for service connection for an acquired 
psychiatric disorder, for compensation purposes, or for a 
psychosis for medical care, pursuant to the provisions of 
38 U.S.C.A. § 1702.  As such, VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim, to include having the veteran undergo examination, or 
to otherwise develop the record.  See Epps, 126 F.3d at 1468; 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would render the claim well grounded.  See 
McKnight v. Brown, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
While medical records underlying the Social Security decision 
are not of record, the diagnoses reflected in the actual 
decision have been considered and addressed.  Furthermore, 
the duty to inform the veteran of the evidence needed to well 
ground his claims has been met.  See 38 U.S.C.A. § 5103; 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of well-grounded claims, service 
connection for an acquired psychiatric disorder, for 
compensation purposes, and for a psychosis, under the 
provisions of 38 U.S.C.A. § 1702, for medical care purposes, 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
